Exhibit 10.04
 
AMENDMENT AGREEMENT
 
 
Dated: 20 May, 2008
 
BETWEEN:
 
1.
SHIRE EXECUTIVE SERVICES INC., a Delaware corporation having its registered
offices at 1209 Orange Street, Wilmington, Delaware (the “Company”); and

 
2.
MR. MATTHEW EMMENS of Hampshire International Business Park, Chineham,
Basingstoke, Hampshire, RG24 8EP (the “Director”).

 
WHEREAS:
 
A.
Shire plc is proposing to enter into the Scheme of Arrangement (as defined
below);

 
B.
In connection with the Scheme of Arrangement becoming effective, both the
Company and the Director wish to amend the Contract (as defined below) such that
it shall apply to the Director’s service as Chief Executive Officer of Shire
Limited rather than his service as Chief Executive Officer of Shire plc;

 
C.
In consideration of the agreements of the Company made herein and other good and
valuable consideration, receipt of which is hereby acknowledged, each of the
Company and the Director desires to enter into this agreement.

 
NOW IT IS AGREED as follows:
 
1. 
INTERPRETATION

 
1.1 
 In this agreement (including in its recitals):

 
“Contract” means the amended and restated employment agreement relating to the
employment of the Director as Chairman of the Board of Directors and Chief
Executive of the Company, Chief Executive Officer of Shire plc and Chairman of
the Board of Directors of Shire US Inc., made between the Company and the
Director and dated 12th March 2004 and as amended on or around 25 November 2005;
 
“Effective Date” means the date upon which the Scheme of Arrangement becomes
effective in accordance with its terms; and
 
“Scheme of Arrangement” means the proposed scheme of arrangement under sections
895 to 899 of the Companies Act 2006 whereby Shire Limited will be interposed as
the new holding company of Shire plc, in its present form or with or subject to
any modification, addition or condition approved or imposed by the Court.
 
 

--------------------------------------------------------------------------------


 
 
1.2 
In this agreement, unless otherwise specified:

 
(a)
references to Clauses and sub-clauses are to clauses and sub-clauses of this
agreement; and



(b)
headings agreement are for convenience only and do not affect the interpretation
of this agreement.

 
2 
CONDITIONS

 
2.1           This agreement shall be conditional in its entirety upon the
Scheme of Arrangement becoming effective.
 
3. 
AMENDMENT OF CONTRACT

 
3.1           It is hereby agreed that, with effect from the Effective Date, the
Contract, with the exception of the exhibits thereto, shall be amended such that
all references to Shire plc shall be replaced with references to Shire Limited.
All relevant defined terms in the Contract shall be construed accordingly.
 
4. 
EFFECT OF THIS AGREEMENT

 
4.1           Prior to the Effective Date, the Contract (including its exhibits)
shall continue in full force and effect in accordance with its current terms.
With effect from the Effective Date, the Contract (including its exhibits) shall
continue in full force and effect as amended by this agreement.  If the Scheme
of Arrangement does not become effective on or before 31 December 2008, this
agreement shall be null and void ab initio.
 
4.2           All salary, holiday entitlement and other benefits accrued and
unpaid to the Director prior to the Effective Date, in respect of his service as
Chief Executive Officer of Shire plc, shall, notwithstanding Clause 3, be
carried forward and shall be deemed to apply after the Effective Date in respect
of his service as Chief Executive Officer of Shire Limited.
 
4.3           The parties hereby acknowledge and agree that, for the purposes of
clauses 7 and 9 of the Contract, the interposition of Shire Limited as the new
holding company of Shire plc pursuant to the Scheme of Arrangement shall not
constitute grounds for a termination of employment by the Director for Good
Reason (as such term is defined in the Contract) or a Change of Control (as such
term is defined in the Contract).
 
4.4           Nothing in this agreement shall affect the remedies available
either to the Director, or to the Company, whether under the Contract or
otherwise, for any breach of, or default under, the Contract by either the
Director or the Company, as the case may be, prior to the Effective Date.
 
4.5           This agreement is to be binding on the parties notwithstanding
clause 13.2 of the Contract.
 
 

--------------------------------------------------------------------------------


 
 
5. 
ENTIRE AGREEMENT

 
5.1           This agreement, together with the Contract, constitutes the whole
and only agreement between the parties relating to the subject matter of this
agreement. Each party acknowledges that, in entering into this agreement, it is
not relying on any pre- contractual statement which is not set out in this
agreement or the Contract.
 
6. 
COUNTERPARTS

 
6.1           This agreement may be executed in any number of counterparts, and
by the parties on separate counterparts, but shall not be effective until each
party has executed at least one counterpart.
 
6.2           Each counterpart shall constitute an original of this agreement,
but all the counterparts shall together constitute but one and the same
instrument.
 
7. 
GOVERNING LAW AND JURISDICTION

 
7.1           The provisions of clause 14.6 of the Contract shall apply equally
to this agreement mutatis mutandis as if set out in full in this agreement.

 



   
/s/ Tatjana May
For and on behalf of 
SHIRE EXECUTIVE SERVICES INC. 
   
/s/ Matthew Emmens
MR. MATTHEW EMMENS 


 
 

--------------------------------------------------------------------------------